Citation Nr: 1527299	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.
 
2. Entitlement to service connection for gastro esophageal reflux disease (GERD), to include as due to herbicide exposure, or as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from July1969 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO denied service connection for ischemic heart disease and a September 2012 rating decision in which the RO denied service connection for GERD.  

The Veteran's claims were remanded by the Board in September 2014 for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to attempt to locate and obtain VA treatment records from the St. Louis VA Medical Center (VAMC) for the period from 1980 to 2007, to ask the Veteran for consent to obtain records from "Barnes Hospital," and to respond to a Freedom of Information Act (FOIA) request.  Review of the completed development with respect to the ishemic heart disease claim reveals that there has been at least substantial compliance with these remand directives and thus, the Board is proceeding with its adjudication.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for an irregular heart beat has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in January 2010 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file the Veteran's service treatment records (STRs), as well as all identified and available VA and private treatment records.  The Board notes that the Veteran alleged that he received treatment at the St. Louis VAMC for a heart condition beginning in 1980.  As part of the September 2014 remand, the Board directed the AOJ to attempt to obtain these earlier records.  The attempt was made in October 2014 and as a result, records from 2007 were submitted.  There does not appear to be any records available from a period of time earlier than 2007 from the St. Louis VAMC and thus the Board concludes that the AOJ satisfied its duty to assist in this regard.  

Additionally, the Board directed the AOJ to assist the Veteran in obtaining records at a private facility identified as "Barnes Hospital."  This attempt was made in an October 2014 letter, which asked him to complete a VA Form 21-4142, Authorization and Consent to Release Information, for this facility.  To date, the Veteran has not completed and returned this form.  He did write the Board a November 2014 letter which stated he attempted to retrieve the records himself from the facility, but that there was a fee which he could not afford.  Unfortunately, VA will not pay any fees charged by a custodian to provide requested records.  See 38 C.F.R. § 3.159(c).  As the Veteran has not returned the completed 21-4142, the Board concludes that its duty to assist with regards to obtaining records has been met.  

Finally, the Veteran was given a VA examination to assess the existence of his alleged ischemic heart disease.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the examination was wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record in addition to the examination of the Veteran and concluded that he did not have ischemic heart disease.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran alleges that he has ischemic heart disease as a result of herbicide exposure in Vietnam.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The law establishes a presumption of entitlement to service connection for certain diseases, including ischemic heart disease, associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active service, ischemic heart disease shall be service-connected as long as the condition became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6), and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's VA treatment records do not contain a diagnosis of ischemic heart disease or coronary artery disease.  He has had treatment on several occasions for a racing heart.  

He underwent a VA compensation examination concerning his heart in January 2010.  There, the Veteran complained of a racing heart and palpitations, both of which he said had lasted the previous 20 years.  He claimed he had been prescribed medication at a private facility but he had not taken it for several years.  The examiner summarized his previous VA treatment, including a stress test which was negative for any myocardial ischemia or dysrhythmias.  The examiner stated that the history showed no classic symptoms of angina, no use of sublingual nitroglycerin, and no evidence of congestive heart failure.  The Veteran reported smoking a long history of smoking.  There was a family history of coronary artery disease via a grandfather.  Upon examination, the Veteran had a heart rate of 102 beats per minute.  The examiner further described the heart as having a regular rate and rhythm without murmur, rub, or gallop.  He stated the Veteran was slightly tachycardic.  The results from the July 2008 stress test are included in the report.  In conclusion, the examiner stated that there was not a diagnosis of coronary artery disease.  

An ischemic heart disease Disability Benefits Questionnaire was filled out by a VA physician in June 2011.  The physician marked that the Veteran did not have ischemic heart disease per the results of a March 2011 left heart catheterization.  

There is a May 2011 VA cardiology note which states the Veteran does not have any angiographic evidence of coronary artery disease.  There is an August 2013 VA cardiology note which details the Veteran's complaints of irregular heart beat and chest tightness.  The palpitations were described as less than they were previously, as the Veteran had stopped drinking alcohol.  The final impression was sinus tachycardia and chest pain.  He was treated further for palpitations in September 2014.

The Veteran has not presented evidence that he currently suffers from ischemic heart disease.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Without a current diagnosis of ischemic heart disease, the preponderance of the evidence is against the claim, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.


ORDER

Entitlement to service connection for ischemic heart disease is denied.  


REMAND

The Veteran claims that he suffers GERD as secondary to his service-connected posttraumatic stress disorder (PTSD).  He underwent a VA examination for the condition in July 2012.  The examiner eventually opined that the GERD was less likely than not caused by or a result of his PTSD, as there was no body of medical evidence to suggest that PTSD could cause GERD.  The examiner also cited to other risk factors for GERD that were present: smoking and alcohol consumption.

Once VA undertakes to provide an etiological opinion, it must ensure that the result is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner did not address whether the Veteran's PTSD could have aggravated the GERD which would enable him to succeed on a theory of secondary service connection.  As such, the claim must be remanded for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. The claims file should be forwarded to the July 2012 VA examiner for review and an addendum opinion.  

If the July 2012 VA examiner is no longer available or determines that an opinion cannot be provided without an examination, the Veteran should then be afforded an appropriate VA examination to determine the nature, extent and etiology of his GERD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.

The examiner must address the following:

Is it at least likely as not (50 percent or greater probability) that the Veteran's GERD has been aggravated by his service-connected PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of GERD present (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After the requested medical opinion has been generated, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3. Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


